Citation Nr: 9919424	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-40 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1994, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss disability and his petition to reopen his claim 
of entitlement to service connection for hypertension.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on May 24, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  Initially, the Board notes that other than the 
veteran's separation examination and some morning reports 
indicating treatment at the United States Army Hospital 
(USAH), in Fort Sill Oklahoma in June 1955, the veteran's 
service medical records are unavailable because they were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  The veteran 
asserts that he was treated for his hypertension at the USAH 
at Fort Sill, Oklahoma, in June 1955.  No attempt has made 
thus far to obtain treatment records directly from the USAH 
at Fort Sill.  In cases where a veteran's service records are 
presumed destroyed the duty to assist includes the obligation 
to search for alternate medical records.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  Therefore, the Board finds that 
the RO should contact the USAH at Fort Sill, and attempt to 
obtain any treatment records pertaining to the veteran from 
June 1955.  

Additionally, in a September 1976 application for service 
connection based on hypertension, the veteran asserted that 
he was in the National Guard after discharge.  There is no 
indication that any attempt has been made to obtain these 
records.  Consequently, the RO should contact the veteran and 
request that he identify the National Guard unit that he was 
in after discharge.  Upon receipt of this information, the RO 
should attempt to obtain any National Guard records 
pertaining to the veteran.

A review of the record also reveals that in May 1994 the 
veteran identified several facilities, companies and 
physicians who had treated him for hypertension or hearing 
loss, and attached Form 21-4142's authorizing the release of 
private records.  Although some of the identified locations 
and doctors were duplicates of previously submitted requests 
which had already been developed, others were new.  There is 
no indication in the record that the RO attempted to obtain 
the requested records for those facilities and physicians 
which had not previously been contacted.  Accordingly, the RO 
should contact the veteran and request that he submit current 
Form 21-4142's for Jefferson Pilot Insurance Company, 
Columbus, Georgia; Phoenix Medical Park Hospital (formerly 
Cobb Hospital), Phoenix City, Alabama; Dr. Robert D. Marcus, 
Columbus, Georgia; Dr. Ronald Steenerson, Atlanta, Georgia; 
Doctors Hospital, Columbus, Georgia; Cotton States Insurance 
Company, Columbus, Georgia; Dr. James L. Fisher, Marietta, 
Georgia; and Dr. Peter Lambert, Montgomery, Alabama, or that 
he obtain and submit the records from these physicians and 
facilities himself.  If he opts to have the RO obtain the 
records, upon receipt of the Form 21-4142's, the RO should 
contact the identified physician or facility and request that 
any records pertaining to the veteran be submitted.  

With regard to Dr. Marcus, the veteran stated that Dr. Marcus 
had related the veteran's current hearing loss disability to 
noise exposure in service; consequently, the veteran should 
also be informed that he should obtain a statement from Dr. 
Marcus confirming this connection and submit it to the 
record.  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

The Board also notes that since the RO's last review of this 
case, the standard for reviewing petitions to reopen has been 
changed.  The requirement laid out in Colvin v. Derwinski, 1 
Vet. App. 171 (1991), that the evidence must change the 
outcome of the original decision has been removed.  Hodge v. 
West, 155 F.3d 1356 (1998).  Consequently, the RO should 
review the veteran's petition to reopen his claim of 
entitlement to service connection for hypertension without 
consideration of the Colvin standard, but under the 
guidelines laid out in the regulation, 38 C.F.R. § 3.156 
(1998) and in Hodge.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
inform him that he should either submit 
the treatment records for the following 
or he should complete Form 21-4142's for 
these physicians and facilities so that 
the RO can obtain these records for 
inclusion in his claims file, if he knows 
of any changes in the addresses for the 
facilities he should include them on the 
blank Form 21-4142's provided to him by 
the RO.

Jefferson Pilot Insurance Company, 
  Mr. Michael Owen
  233 12th Street Suite 3418,
  Columbus, Georgia, 31901,
  Records from 1955 to 1994; 
Phoenix Medical Park Hospital (formerly 
Cobb Hospital), 
  P.O. Box 190
  Phoenix City, Alabama, 36868,
  Treatment dates 1955 to 1984, archived 
records; 
Dr. Robert D. Marcus,
  2320 Hamilton Road
  Columbus, Georgia, 31904,
  Treatment dates 1976-78; 
Dr. Ronald Steenerson, 
  Northside Hospital,
  Doctors Medical Building, Suite 470,
  980 Johnsons Ferry Road N.E.
  Atlanta, Georgia, 30342, 
  Treatment dates1990-91; 
Doctors Hospital, 
  616 19th Street,
  Columbus, Georgia, 31902,
  Treatment dates 1975-1984; 
Cotton States Insurance Company, 
Attn: Harold Pritchert
  5817 Webb Avenue, 
  Columbus, Georgia, 31909,
  Records from 1955 to 1975; 
Dr. James L. Fisher, 
  400 Lacy Street,
  Marietta, Georgia, 30060,
  Treatment dates1984-93; 
Dr. Peter Lambert, 
  Baptist Medical Tower Suite 503, 
  Montgomery, Alabama, 36116, 
  Treatment dates 1993-94

2.  Additionally, the RO should notify 
the veteran that he should contact Dr. 
Marcus and request that he submit a 
written statement regarding his alleged 
opinion that the veteran's hearing loss 
is due to noise exposure in service.  The 
RO should also notify the veteran that if 
he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

3.  The RO should also request that the 
veteran clarify whether or not he served 
in the National Guard immediately after 
discharge, and if so, he should be asked 
to provide his unit and dates of service.  
Upon receipt of this information the RO 
should attempt to obtain any service 
records pertaining to his National Guard 
service from the appropriate facility.

4.  Regardless of the response, or lack 
thereof, to the above requests for 
information, the RO should contact the 
United States Army Hospital at Fort Sill, 
Oklahoma, and request that they search 
their archived records for any treatment 
pertaining to the veteran in June 1955.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence applying the standard for new 
and material evidence as changed by Hodge 
v. West, 155 F.3d 1356 (1998).  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



